Case: 11-15302    Date Filed: 10/15/2012   Page: 1 of 2

                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                           No. 11-15302 ; 11-15353
                           Non-Argument Calendar
                         ________________________

  D.C. Docket Nos. 1:11-cr-00059-KOB-HGD-1 ; 1:11-cr-00144-KOB-JEO-1



UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

                                    versus

KELVIN DEMOND POWELL,

                                                          Defendant - Appellant.

                         ________________________

                 Appeals from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                              (October 15, 2012)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Donald Colee, Jr., appointed counsel for Kelvin Powell in these direct
              Case: 11-15302    Date Filed: 10/15/2012   Page: 2 of 2

criminal appeals, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merits of the appeals is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Powell’s convictions and

sentences are AFFIRMED.




                                         2